      Case 2:16-cr-00032-BWA-JVM Document 264 Filed 08/14/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                       *          CRIMINAL NO. 16-032

 v.                                             *          SECTION: “M”

 STANTON GUILLORY, et al.                       *

                                        *       *      *


 GOVERNMENT’S MEMORANDUM IN OPPOSITION TO DEFENDANT STANTON
  GUILLORY’S MOTION TO CONTINUE TRIAL DATE OF DECEMBER 2, 2019
       NOW INTO COURT comes the United States of America, represented herein by the

undersigned Assistant United States Attorney, who respectively opposes defendant Stanton

Guillory’s Motion to Continue the Trial. The trial in this matter is currently set for Monday,

December 2, 2019.

                                       BACKGROUND

       On February 26, 2016, a federal grand jury returned a one-count Indictment against Stanton

Guillory, charging him with murder-for-hire, a violation under Title 18, United States Code,

§§1958 and 2. Rec. Doc. 3. At the time, Guillory was in state custody and was brought into federal

custody via a Writ of Habeas Corpus Ad Prosequendum. Rec. Doc. 9. Guillory had his initial

appearance on May 26, 2016, at which time the Federal Public Defender was appointed to

represent Guillory. Rec. Doc. 14. On June 3, 2016, U.S. District Judge Jay C. Zainey issued an

order appointing Kerry P. Cuccia to represent Guillory. Rec. Doc. 17. On June 7, 2016, Guillory

was arraigned and ordered detained. Rec. Doc. 19. On July 6, 2016, the Government filed an

exparte/consent motion to continue the trial, which was granted by U.S. District Judge Jay C.

Zainey. Rec. Docs. 22 & 23.
     Case 2:16-cr-00032-BWA-JVM Document 264 Filed 08/14/19 Page 2 of 5



       On August 17, 2017, a federal grand jury returned a Superseding Indictment charging

defendants Louis Age, Jr., Louis Age, III, Ronald Wilson, Jr., Kendrick Johnson and Stanton

Guillory with conspiracy to commit murder-for-hire, conspiracy to obstruct justice by murder of a

federal witness, among other various violations of Title 18, United States Code, §§ 1001, 1512,

1513, 1623, 1958 and 2. Rec. Doc. 52. All of the defendants had their initial appearances and

detention hearings and all are currently detained. Each defendant was appointed two attorneys

because several of the charges in the Superseding Indictment carried the possibility of the death

penalty. However, on November 19, 2018, the Government filed its Notice of Intent Not to Seek

the Death Penalty as to each defendant. Rec. Doc. 214. Although none of the defendants any longer

faced the death penalty, the defendants filed motions to retain two appointed defense attorneys.

This Honorable Court granted the defendants’ motions over the Government’s opposition. Rec.

Docs. 231 & 235. Thus, Alysson L. Mills and Kerry P. Cuccia represent Guillory; Richard J.

Bourke and Joseph Vigneri represent Louis Age, Jr.; Nicholas J. Trenticosta and Steven Lemoine

represent Louis Age, III; John Harvey Craft and Jessica LaCambra Mullaly represent Ronald

Wilson, Jr.; and Herbert V. Larson, Jr. and Stephen J. Haedicke represent Kendrick Johnson.

Additionally, Emma M. Greenwood was appointed as the Coordinating Discovery Attorney for all

of the defendants on June 1, 2018. Rec. Doc. 159.

       The charges in the Superseding Indictment arise out of a long-term investigation conducted

by the Federal Bureau of Investigation (“FBI”), which originated from a health care fraud case.

Milton L. Womack, a cooperating defendant in U.S. v. Hunter, et al., 11-CR-105 (M.D. La.), a

Baton Rouge Strike Force health care fraud case, was murdered on July 27, 2012 at approximately

4 p.m in front of his girlfriend’s house in New Orleans, Louisiana. Womack was killed

approximately 48 hours after it became public that he would be pleading guilty in U.S. v. Hunter,


                                               2
       Case 2:16-cr-00032-BWA-JVM Document 264 Filed 08/14/19 Page 3 of 5



et al. In addition to agreeing to plead guilty, Womack had agreed to cooperate with law

enforcement and testify at trial, specifically against Louis Age, Jr. Trial in that matter was set for

September 4, 2012. On July 27, 2012, Womack was sitting in a vehicle when Guillory exited a

red, two-door Monte Carlo and fired multiple shots into Womack’s vehicle, hitting and killing

him. Guillory, Age, Jr., Age, III, Johnson and Wilson were charged by the federal grand jury in

the Superseding Indictment based on their respective roles in the killing of Milton Womack, a

federal witness.

        As mentioned in Guillory’s motion, the Government has provided substantial discovery in

this case. The Government continues to amicably work with the Coordinating Discovery Attorney,

including through technical difficulties.

        On July 29, 2019, defendant Stanton Guillory filed a motion to continue the trial. Rec Doc.

258. Defendants Louis Age, Jr, Louis Age, III, and Ronald Wilson, Jr., have expressed no objection

to the continuance. Defendant Kendrick Johnson has objected to the trial continuance. Rec. Doc.

261. The Government also opposes the trial continuance and is preparing to begin trial on the

agreed upon date of December 2, 2019.

                                                ARGUMENT

        Guillory’s motion focuses on potential upcoming conflicts for one of Stanton Guillory’s

two attorneys, Kerry P. Cuccia. 1 Specifically, defense counsel is lead defense attorney for one trial

(Joekel) scheduled to begin on September 16, 2019, and is a supervising attorney for another trial

(Cannon) scheduled to begin on either October 17, 2019 or November 7, 2019.



1
 The motion also references recalcitrant discovery production. The government believes that the defendant is
referring to the government’s compliance with discovery production deadlines under the Jencks Act.


                                                        3
      Case 2:16-cr-00032-BWA-JVM Document 264 Filed 08/14/19 Page 4 of 5



       The government believes that it is premature at this point to grant the continuance. There

are 13 lawyers currently enrolled in this case. The five defendants collectively have 11 attorneys,

and the government has two attorneys. Selecting a date that works for a large group of active

lawyers will always be a challenge and, in fact, proved to be a challenge at the status conference

on April 17, 2019, when the parties originally chose the December 2, 2019 trial date. Consequently,

the government believes that the Court should not move the trial date until it is determined

absolutely necessary.

       The facts that the Court needs to analyze to rule on this motion are fluid. Counsel for

Stanton Guillory has potential conflicts on the horizon. However, as the Court knows, trials often

get continued, despite the best efforts of all parties. Severe weather events can occur. Lawyers,

Judges, and critical witnesses can get sick. Procedural errors can be discovered. If either of

counsel’s trials are continued, it could obviate his desire for a continuance.

       Further, the defendants in this case have two attorneys each, despite being legally entitled

to only one lawyer. Additionally, for the first time in a criminal matter in the Eastern District of

Louisiana, another attorney was appointed on behalf of all the defendants to serve as the

Coordinating Discovery Attorney (“CDA”). The CDA has handled the bulk of the discovery

process, and presumably has greatly assisted the 11 defense attorneys on the case by organizing

and prioritizing the discovery disclosed. Although anticipated to be extensive, the pre-trial motion

practice should not be particularly complicated for Guillory or any of the other defendants.

       Although three of Guillory’s co-defendants do not oppose his request for a trial

continuance, Guillory’s co-defendant Kendrick Johnson does oppose the continuance for health

reasons. On the basis that Guillory has been under federal indictment since 2016, and has had at



                                                  4
      Case 2:16-cr-00032-BWA-JVM Document 264 Filed 08/14/19 Page 5 of 5



least one attorney continuously representing Guillory from that time, and a co-defendant objects

to his motion, the government opposes the continuance.

       The temporary indisposition of one of the defendant’s attorneys should not derail pre-trial

preparations for the defendant. The government suggests the parties conference in the coming

weeks to check the status of these potential conflicts for Guillory’s attorney and the ongoing health

status of co-defendant Kendrick Johnson.

                                         CONCLUSION

       WHEREFORE, the Government respectfully submits that the defendant Guillory’s

Motion to Continue the Trial Date of December 2, 2019 be denied for the reasons stated above.



                                                      Respectfully submitted,

                                                      PETER G. STRASSER
                                                      UNITED STATES ATTORNEY

                                                      s/Myles D. Ranier
                                                      MYLES D. RANIER
                                                      Assistant United States Attorney
                                                      650 Poydras Street, Suite 1600
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 680-3087



                                 CERTIFICATE OF SERVICE
       I hereby certify that on August 14, 2019, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to all defense
counsel of record.
                                                      s/Myles D. Ranier
                                                      MYLES D. RANIER
                                                      Assistant United States Attorney




                                                 5
